Plaintiff in error was prosecuted in the superior court of Seminole county for the crime of murder and convicted by the jury of manslaughter, and his punishment fixed by them at imprisonment in the state penitentiary for a period of four years.
The appeal in this case was filed in this court on the 23d day of May, 1933. No briefs have been filed on behalf of plaintiff in error and no appearance made for oral argument.
Upon a careful examination of the record, we find no errors depriving appellant of any substantial rights.
The evidence being sufficient to support the verdict of the jury, the cause is affirmed.
EDWARDS, P. J., and DAVENPORT, J., concur. *Page 154